                                                   Case 5:17-cv-02514-JGB-SHK Document 256 Filed 04/08/20 Page 1 of 3 Page ID #:5272




                                                            1   AKERMAN LLP
                                                                MICHAEL L. GALLION (SBN 189128)
                                                            2   DAVID VAN PELT (SBN 163690)
                                                                ASHLEY BOBO (SBN 312714)
                                                            3   601 West Fifth Street, Suite 300
                                                                Los Angeles, California 90071
                                                            4   Telephone: (213) 688-9500
                                                                Facsimile: (213) 627-6342
                                                            5   Email: michael.gallion@akerman.com
                                                                        david.vanpelt@akerman.com
                                                            6           ashley.bobo@akerman.com
                                                            7   COLIN L. BARNACLE (admitted pro hac vice)
                                                                ADRIENNE SCHEFFEY (admitted pro hac vice)
                                                            8   ASHLEY E. CALHOUN (SBN 270530)
                                                                1900 Sixteenth Street, Suite 1700
                                                            9   Denver, Colorado 80202
                                                                Telephone: (303) 260-7712
                                                           10   Facsimile: (303) 260-7714
                                                                Email: colin.barnacle@akerman.com
                                                           11           adrienne.scheffey@akerman.com
                                                                        ashley.calhoun@akerman.com
              TEL.: (213) 688-9500 – FAX: (213) 627-6342
                601 WEST FIFTH STREET, SUITE 300




                                                           12
                LOS ANGELES, CALIFORNIA 90071




                                                                Attorneys for Defendant
                                                           13   THE GEO GROUP, INC.
AKERMAN LLP




                                                           14                           UNITED STATES DISTRICT COURT
                                                           15                CENTRAL DISTRICT OF CALIFORNIA – EASTERN DIVISION
                                                           16   RAUL NOVOA, JAIME CAMPOS                       Case No. 5:17-cv-02514-JGB-SHKx
                                                                FUENTES, ABDIAZIZ KARIM, and
                                                           17   RAMON MANCIA, individually and on
                                                                behalf of all others similarly situated,       Assigned to Hon. Jesus G. Bernal
                                                           18
                                                           19                        Plaintiff,
                                                                vs.                                            DECLARATION OF DAVID
                                                           20                                                  VAN PELT IN SUPPORT OF
                                                                THE GEO GROUP, INC.,                           DEFENDANT THE GEO
                                                           21                                                  GROUP, INC.’S OPPOSITION
                                                                           Defendant.                          TO PLAINTIFFS' EX PARTE
                                                           22   THE GEO GROUP, INC.,                           APPLICATION FOR A
                                                                                                               TEMPORARY RESTRAINING
                                                           23                      Counter-Claimant,           ORDER REQUIRING COVID-19
                                                                vs.                                            PREVENTION MEASURES FOR
                                                           24                                                  NATIONWIDE HUSP CLASS
                                                           25   RAUL NOVOA, JAIME CAMPOS
                                                                FUENTES, ABDIAZIZ KARIM, and
                                                           26   RAMON MANCIA, individually and on
                                                                behalf of all others similarly situated,
                                                           27
                                                                                   Counter-Defendant.
                                                           28
                                                                52647986;1                                 1                  CASE NO. 5:17-CV-02514-JGB-SHKX
                                                                   DECLARATION OF DAVID VAN PELT IN SUPPORT OF DEFENDANT THE GEO GROUP, INC.'S
                                                                OPPOSITION TO PLAINTIFFS' EX PARTE APPLICATION FOR A TEMPORARY RESTRAINING ORDER
                                                   Case 5:17-cv-02514-JGB-SHK Document 256 Filed 04/08/20 Page 2 of 3 Page ID #:5273




                                                            1                          DECLARATION OF DAVID VAN PELT
                                                            2            I, David Van Pelt, hereby declare:
                                                            3            1.    I am an attorney licensed to practice law, I am admitted in this Court, and
                                                            4   am a Partner with Akerman LLP and counsel of record for The GEO Group, Inc.
                                                            5   (“GEO”) in this action. I have personal knowledge of the matters set forth herein.
                                                            6            2.    Attached as Exhibit 1 is a true and correct copy of the Declaration of
                                                            7   James Janecka.
                                                            8            3.    Attached as Exhibit 2 is a true and correct copy of the Declaration of
                                                            9   Dawn Ceja.
                                                           10            4.    Attached as Exhibit 3 is a true and correct copy of the Declaration of
                                                           11   David Cole.
              TEL.: (213) 688-9500 – FAX: (213) 627-6342
                601 WEST FIFTH STREET, SUITE 300




                                                           12            5.    Attached as Exhibit 4 is a true and correct copy of the Declaration of
                LOS ANGELES, CALIFORNIA 90071




                                                           13   Stephen Langford, previously submitted in Dawson, et al. v. Asher, et al., U.S. District
AKERMAN LLP




                                                           14   Court, Western District of Washington, Case No. 2:20-cv-00409-JLR-MAT.
                                                           15            6.    Attached as Exhibit 5 is a true and correct copy of the Declaration of
                                                           16   Gabriel Valdez, previously submitted in Torres, et al. v. United States Department of
                                                           17   Homeland Security, et al., U.S. District Court, Central District of California, Case No.
                                                           18   5:18-cv-02604-JGB-SHK.
                                                           19            7.    As of October 21, 2019, all named Plaintiffs in this action have been
                                                           20   released from detention. All named Plaintiffs were deposed in the month of October
                                                           21   2019, at Akerman’s Los Angeles offices, with the exception of Mr. Karim who was
                                                           22   deposed via video deposition remotely from his location in Somalia—as attested to by
                                                           23   Plaintiffs’ counsel in Docket Numbers 202 and 209. At the time of their depositions,
                                                           24   Plaintiffs were no longer detained at Adelanto.
                                                           25   ///
                                                           26   ///
                                                           27   ///
                                                           28
                                                                52647986;1                                    2                    CASE NO. 5:17-CV-02514-JGB-SHKX
                                                                   DECLARATION OF DAVID VAN PELT IN SUPPORT OF DEFENDANT THE GEO GROUP, INC.'S
                                                                OPPOSITION TO PLAINTIFFS' EX PARTE APPLICATION FOR A TEMPORARY RESTRAINING ORDER
                                                   Case 5:17-cv-02514-JGB-SHK Document 256 Filed 04/08/20 Page 3 of 3 Page ID #:5274




                                                            1            I declare under penalty of perjury under the laws of the United States of America
                                                            2   that the foregoing is true and correct and that I executed this Declaration on the 8th day
                                                            3   of April, 2020, in Los Angeles, California.
                                                            4
                                                            5
                                                                                                                ____________________________
                                                            6
                                                                                                                David Van Pelt, Declarant
                                                            7
                                                            8
                                                            9
                                                           10
                                                           11
              TEL.: (213) 688-9500 – FAX: (213) 627-6342
                601 WEST FIFTH STREET, SUITE 300




                                                           12
                LOS ANGELES, CALIFORNIA 90071




                                                           13
AKERMAN LLP




                                                           14
                                                           15
                                                           16
                                                           17
                                                           18
                                                           19
                                                           20
                                                           21
                                                           22
                                                           23
                                                           24
                                                           25
                                                           26
                                                           27
                                                           28
                                                                52647986;1                                  3                      CASE NO. 5:17-CV-02514-JGB-SHKX
                                                                   DECLARATION OF DAVID VAN PELT IN SUPPORT OF DEFENDANT THE GEO GROUP, INC.'S
                                                                OPPOSITION TO PLAINTIFFS' EX PARTE APPLICATION FOR A TEMPORARY RESTRAINING ORDER
